Citation Nr: 0902274	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-15 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
degenerative disc disease.

2.  Entitlement to a rating higher than 10 percent for 
associated L4-5 radiculopathy of the right lower extremity.

3.  Entitlement to service connection for sensory peripheral 
neuropathy of both lower extremities.


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Navy from June 1961 
to July 1964 and from October 1967 to August 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
continued the 20 percent rating for the veteran's 
degenerative disc disease and granted an additional 10 
percent rating for associated radiculopathy.  The veteran is 
also appealing a June 2006 rating decision which denied 
service connection for peripheral neuropathy of the lower 
extremities.

The veteran initially filed his claim of numbness in both 
legs and feet in the context of a claim for increased rating 
for his already service-connected low back disorder.  As the 
VA examination diagnosed both L 4-5 radiculopathy of the 
right lower extremity and sensory peripheral neuropathy of 
both lower extremities attributed to a possible pre-diabetic 
condition, the RO bifurcated the veteran's claim and treated 
it as both an increased rating claim and a new service 
connection claim.  Therefore, in an effort to be thorough the 
Board will review the claim as both an increased rating claim 
and a new service connection claim.

 
FINDINGS OF FACT

1.  The veteran's degenerative disc disease with narrowing of 
the L4-5 disc space and extensive end plate hypertrophy is 
manifested by painful motion, forward flexion to 65 degrees 
and associated radiculopathy in the form of mild incomplete 
paralysis of the right sciatic nerve.

2.  The veteran's peripheral neuropathy of the lower 
extremities has not been medically linked either directly to 
his military service or secondarily to any of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 20 percent for the veteran's degenerative disc disease.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5237 (2008).

2.  The criteria are not met for a disability rating higher 
than 10 percent for the associated radiculopathy - mild 
incomplete paralysis of the right sciatic nerve.  38 U.S.C.A. 
§ 1155 (West 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, 4.124a, 
Diagnostic Codes 5237, 8520 (2008).

3.  The veteran's peripheral neuropathy of the lower 
extremities was not incurred in or aggravated by service, may 
not be presumed to have been incurred in service, and is not 
proximately due to, the result of, or chronically aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  
The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in June 2004, prior to initially adjudicating 
his increased rating claim in December 2004, and in August 
2005, prior to adjudicating his service connection claim.  
These letter informed him of the evidence required to 
substantiate his increased-rating claim as well as his and 
VA's respective responsibilities in obtaining supporting 
evidence.  He more recently was sent another letter in March 
2006, which complied with the Dingess requirements as it gave 
him notice of the disability rating and effective date 
elements of him claim.  He also was sent a letter in June 
2008, which complied with the Court's holding in Vazquez as 
it informed him of all pertinent laws and regulations used to 
rate his disability and included an explanation of the 
evidence used to assign a disability evaluation.  Moreover, 
after providing this additional notice in June 2008, the RO 
went back and readjudicated his claim in a November 2008 
SSOC.  See again Mayfield and Prickett, supra.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records he identified.  In addition, he was 
examined for VA compensation purposes in November 2004, 
October 2005, May 2006, and July 2007.  These examination 
reports are adequate for rating purposes as they contain the 
required information to properly assess the severity of the 
orthopedic and neurological manifestations of his low back 
condition.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.

II.	Increased Rating for Degenerative Disc Disease

The veteran was granted service connection for low back pain 
in June 1984.  The veteran's rating was subsequently 
increased to 20 percent.  In February 2004, the veteran filed 
a claim for increased rating.  His rating was continued at 20 
percent for the orthopedic manifestations of his low back 
disorder; however, he was granted an additional 10 percent 
for the neurological manifestations.  The veteran is 
appealing the rating for his neurological manifestations.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  And as already alluded to, since the 
veteran's claim arises from his disagreement with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging", with 
equal consideration for the entire body of evidence.  
Fenderson, 12 Vet. App. at 121-22.

Diagnostic Code (DC) 5243 provides that ratings are based on 
either the General Rating Formula for Diseases and Injuries 
of the Spine or on the basis of incapacitating episodes, 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.


If it is shown he has disc disease, then the veteran's low 
back condition may be evaluated under the Formula for Rating 
Intervertebral Disc Syndrome (IVDS) Based on Incapacitating 
Episodes.  See Note to 38 C.F.R. § 4.71a, DCs 5235-5243.  
Under this Formula, a 10 percent rating requires 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 
20 percent rating requires incapacitating episodes of at 
least two weeks but less than four weeks; and a 40 percent 
rating requires incapacitating episodes of at least four 
weeks but less than six weeks.  An incapacitating episode is 
a period of acute signs and symptoms due to IVDS that 
requires bedrest and treatment "prescribed by a physician."  
Id.

The Board may also consider whether separate ratings for 
chronic orthopedic and neurologic manifestations of the 
veteran's low back disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, result in 
a higher combined evaluation.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.  A 20 percent rating is assigned 
where forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or where muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The next higher rating of 40 percent requires 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, DC 5237.

Note (1) in the General Rating Formula for Diseases and 
Injuries of the Spine indicates that any associated objective 
neurological abnormalities should be evaluated separately 
under an appropriate DC.  DC 8520 pertains to paralysis of 
the sciatic nerve.  Under this code, mild incomplete 
paralysis warrants a 10 percent rating; moderate incomplete 
paralysis warrants a 20 percent rating; moderately severe 
incomplete paralysis warrants a 40 percent rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent rating.  An 80 percent rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
See 38 C.F.R. § 4.121a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

With respect to incapacitating episodes, during the November 
2004 VA examination, the veteran stated that he has flare-up 
pain for two to three hours a day but that he works through 
the pain.  Additionally the record does not reflect, nor has 
he alleged, that he has ever been prescribed bedrest by a 
doctor for his low back disability.  Without incapacitating 
flare-ups and prescribed bedrest, he cannot receive a 
compensable rating on this basis.

As for the orthopedic and neurological manifestations of the 
veteran's low back disorder, the Board notes that the veteran 
is appealing the rating assigned to the neurological 
manifestations but not that assigned to the orthopedic 
manifestations.  Parenthetically, the Board finds the 20 
percent rating assigned to the orthopedic manifestations of 
the veteran's low back disability would be appropriate based 
on the veteran's limitation of motion. As for the 
neurological manifestations, the Board finds that the 
evidence supports a separate 10 percent rating for his 
associated radiculopathy affecting his right lower extremity.  
The evidence for consideration includes two VA examination 
reports and two EMG studies.  

The November 2004 VA examination found decreased sensation of 
the bottom of the right foot, but normal strength and 
reflexes.  The examiner diagnosed L4-5 radiculopathy.  An 
October 2005 VA examination found mild weakness in the right 
lower extremity as well as sensory impairment over the L5-S1 
dermatome at the foot area.  A May 2006 EMG study found a 
probable right L4-5 radiculopathy with involvement only of 
the right paraspinous muscles.  The study also found mild to 
moderate sensory peripheral neuropathy of both legs and feet.  
The examiner opined that the peripheral neuropathy was most 
likely due to a pre-diabetic condition.  A July 2007 EMG 
report noted a normal EMG of both lower extremities and 
paraspinal muscles.  The examiner stated that there was no 
evidence of neuropathy, myopathy or radiculopathy.

The veteran also submitted a report from his chiropractor 
K.D.H, D.C. indicating that he had a left gluteus medius 
spasm which he attributed to lumbar radiculopathy.  However, 
as this opinion is based on external observation of the leg, 
the Board finds the EMG evidence more probative.

Although the medical evidence does not conclusively indicate 
that the veteran has lumbar radiculopathy, the Board finds 
that there is adequate evidence, when the veteran is granted 
the benefit of the doubt, to conclude that he has mild 
incomplete paralysis of the sciatic nerve of his right leg 
from the low back disability.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Applying the criteria of DC 8520 to this case, the Board 
finds that the veteran's mild incomplete paralysis of the 
right sciatic nerve warrants a 10 percent rating.  Although 
the May 2006 EMG study did indicate radiculopathy from the 
veteran's lumbar spine into his right lower extremity, the 
veteran had normal strength and reflexes.  Diminished 
strength was only noted at the October 2005 VA examination 
which the examiner noted as mild.  Additionally, the May 2006 
EMG attributed the veteran's sensory abnormalities in his 
feet to a different non-service connected cause, possible 
pre-diabetic neuropathy and not to lumbar radiculopathy.  The 
July 2007 EMG found no neurological involvement whatsoever.  
Based on the mild radiculopathy symptoms at the October 2005 
and May 2006 examinations and no symptoms at the July 2007, a 
higher 20 percent rating is not warranted.

For these reasons and bases, the Board finds that the 
evidence does not support a rating higher than 10 percent for 
his associated radiculopathy, i.e., neurological 
manifestations since the veteran filed for an increased 
rating for his low back disability in February 2004.  And as 
he has never been more than 10-percent disabled due to the 
neurological manifestations at any time since the effective 
date of his award, a staged rating is not warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

III.  Extraschedular Consideration

The Board also finds that the schedular rating of 20 percent 
for the low back disability (plus the additional 10 percent 
for the associated radiculopathy in the left lower extremity) 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for consideration of "an 
extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).  In other 
words, there is no evidence the veteran's low back disability 
has caused marked interference with his employment - meaning 
above and beyond that contemplated by his now separate 
schedular ratings, or required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  According to 38 C.F.R. § 
4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

IV.  Service Connection for Peripheral Neuropathy of the 
Lower Extremities

As discussed above, the veteran was diagnosed with sensory 
peripheral neuropathy in his lower extremities at the May 
2006 VA examination.  He claims this condition was caused by 
his service-connected lumbar spine disability.  However, the 
medical evidence does not support his claim.  Nevertheless, 
the Board will review whether there is any other basis to 
link this condition to his military service.
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition to the these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as the dioxin in Agent Orange, unless there is affirmative 
evidence establishing that he or she was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes acute and subacute peripheral neuropathy.  
See 38 C.F.R. § 3.309(e).  For purposes of the presumption, 
the term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  Id. 

Here, the record does not show the veteran served in the 
Republic of Vietnam or that his condition is one which can be 
presumptively associated with exposure to herbicides used in 
the Republic of Vietnam during the Vietnam War.  See 38 
C.F.R. §§ 3.307(d), 3.309(e).  The Board emphasizes that the 
veteran has not been diagnosed as having acute or subacute 
peripheral neuropathy, a specific kind of peripheral 
neuropathy, which the governing regulation requires to have 
appeared within weeks or months of his last exposure to Agent 
Orange in Vietnam and to have resolved within two years of 
the date of onset.

That notwithstanding, the Board must still determine whether 
the veteran's sensory neuropathy of the lower extremities is 
related either directly to his military service or, 
secondarily, to a service-connected condition.  
In this regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims, as here, based on exposure to Agent Orange.  
See Brock v. Brown, 10 Vet. App. 155 (1997); McCartt v. West, 
12 Vet. App. 164, 167 (1999).

But the Board also finds that service connection is not 
warranted for the veteran's peripheral neuropathy either on a 
direct incurrence basis or as secondary to a service-
connected disability.  With respect to a direct-incurrence 
theory, his sensory peripheral neuropathy was first 
discovered many years after his military service had ended, 
thereby providing compelling evidence against his claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  There are no 
complaints of numbness or tingling in his legs or feet in his 
service treatment records (STRs).  Therefore, his STRs also 
provide evidence against his claim.  See Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996

Of equal or even greater significance, the record contains no 
medical nexus opinion etiologically linking the sensory 
neuropathy in the veteran's lower extremities to his military 
service - including by way of an already service-connected 
disability.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  See also Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Additionally, the May 2006 EMG study indicated that the 
veteran's sensory peripheral neuropathy was most likely 
caused by diabetes mellitus in the early onset stage.  
Although, the veteran had not been diagnosed with diabetes 
mellitus at that time, the examiner noted that he had had 
high glucose levels on earlier laboratory tests.  In order to 
be granted service connection on a secondary basis, the 
veteran would need to be service connected for diabetes 
mellitus.  The veteran has not expressly made a claim for 
service connection for diabetes mellitus, nor does the Board 
find an implied claim based on the evidence of record.  
Therefore, the veteran cannot be granted service connection 
on a secondary basis.    

In addition to the medical evidence, the Board also has 
considered the veteran's lay statements in support of his 
claim.  While he may well believe that his sensory peripheral 
neuropathy of the lower extremities is related his service-
connected low back disorder, as a layman without any medical 
training and expertise, he simply is not qualified to render 
a medical opinion concerning the etiology of his peripheral 
neuropathy.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
He is only competent to comment on symptoms (e.g., numbness 
and tingling in his legs and feet) he may have personally 
experienced, but not the cause of them.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for sensory peripheral 
neuropathy of the lower extremities.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).    Therefore, his appeal must be denied.


ORDER

The claim for a rating higher than 20 percent for the low 
back disability is denied.

The claim for a rating higher than 10 percent for the 
associated radiculopathy, mild incomplete paralysis of the 
right sciatic nerve, is denied.

The claim for service connection for peripheral neuropathy of 
the lower extremities is denied.  


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


